Darrell Hickman, Justice, dissenting. This is a pitiful case; the defendant, Duane Leeper, is an alcoholic. The authorities, representing the state of Arkansas, induced Leeper, who was under a five year suspended sentence, to sell a pint of whiskey in a dry county. The sheriff’s office, apparently on its own, decided to attempt to make a “buy” of intoxicating liquors from Leeper. Leeper had been on probation for two years and there was no credible evidence that Leeper had been selling whiskey during this period. The only evidence of such misconduct was the sheriff’s testimony that he had heard from one or more people that Leeper had been selling whiskey. A young Arkansas State Policeman, who was apparently unknown in the community, was used to make the “buy.” It was his first assignment as a policeman. According to the trooper he went to Leeper’s residence and asked Leeper if he could purchase some whiskey. The trooper purchased a pint of whiskey for $5.00. The trooper testified there was no doubt that Leeper was drunk at the time and, in fact, said if he had seen Leeper on the street he would have arrested him for being drunk. The trooper did not fail in his first mission as an Arkansas State Policeman. Leeper was not immediately arrested on the basis of this so-called “buy.” Instead, the next day a search warrant was issued and Leeper’s residence was searched. Apparently Leeper was drunk again, or still drunk, when his residence was searched. The only incriminating evidence found by the authorities during the search was one pint of whiskey; Leeper and another witness, a woman living with Leeper, testified it was for their personal use and not for sale. If the search had been conducted several hours later the pint produced from the search might not have been in evidence. During cross examination, the sheriff was asked who the people were that told him of Leeper’s misconduct and why they were not present in court to testify. The sheriff said that these individuals wouldn’t swear in court to what they would swear to him in private. I suppose this means they would not tell the truth under oath. At best, the state’s case can be described as flimsy. The only evidence, then, of misconduct, was the so-called “buy” made by the trooper when Leeper was drunk. It was on this evidence alone that Leeper was ordered to spend two years in the Arkansas Department of Correction. There are other considerations. About the only way to describe Arkansas liquor laws is that they are hypocritical. In most, if not all, dry counties there are one or more private clubs where individuals who can afford membership purchase and consume alcohol within the law. Across the street one who does the same thing, of course, violates the law. Also, there is the factor that Leeper was an alcoholic, one who should be treated rather than punished. That is not to say that one who is an alcoholic, or drunk, should be exonerated for wrongful acts committed by them. They should not be; but neither should they be committed to the penitentiary simply because they are alcoholics or drunks. I cannot say in this case whether Leeper should have been sent to the penitentiary for selling whiskey or not. There is simply no credible evidence, that on his own, without encouragement by a law enforcement officer, he had any intention of selling whiskey or had ever violated his parole. I would not affirm the decision revoking the suspended sentence. I am authorized to state Justice Howard joins me in this dissent.